           Case 5:21-cv-00245-R Document 9 Filed 05/03/21 Page 1 of 1




             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

CHARLES E. FRIERSON, JR.,                     )
                                              )
                     Petitioner,              )
                                              )
v.                                            )         No. CIV-21-245-R
                                              )
JIM FARRIS, Warden                            )
                                              )
                     Respondent.              )


                                          ORDER

       This matter is before the Court pursuant to the Report and Recommendation entered

by Magistrate Judge Shon T. Erwin on April 19, 2021, Doc. No. 6. Judge Erwin

recommends that Petitioner’s motion for leave to proceed in forma pauperis be denied and

Petitioner ordered to pay the full filing fee of $5.00 for the action to proceed. The Court

received Petitioner’s filing fee on April 22, 2021. Therefore, the undersigned adopts the

Report and Recommendation, denies the Motion for Leave to Proceed In Forma Pauperis,

Doc. No. 5, and re-refers this matter to Magistrate Judge Erwin for further proceedings

consistent with the original referral entered herein.

       IT IS SO ORDERED this 3rd day of May 2021.
